       Case: 4:20-cv-01770 Doc. #: 1 Filed: 12/14/20 Page: 1 of 8 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,           )
                                    )
               Plaintiff,           )
                                    )
          v.                        )                     No.
                                    )
NINETY-TWO THOUSAND, EIGHT HUNDRED )
SIXTY-FIVE DOLLARS IN U.S. CURRENCY )
($92,865.00),                       )
                                    )
            Defendant.              )

                        VERIFIED COMPLAINT OF FORFEITURE

       COMES NOW, Plaintiff, the United States of America, by and through its attorneys,

Jeffrey B. Jensen, United States Attorney for the Eastern District of Missouri, and Stephen Casey,

Assistant United States Attorney, for said district, and for its Verified Complaint for Forfeiture

states as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action in rem brought by the United States of America seeking

forfeiture of all right, title, and interest in the above-captioned defendant property pursuant Title

21, United States Code, Section 881(a)(6) and Title 18, United States Code, Sections 981(a)(1)(A).

       2. The defendant property was seized by law enforcement on or about April 21, 2020, and

is described more fully as ninety-two thousand, eight hundred and sixty-five dollars in U.S.

currency ($92,865.00) (the “defendant property”).

                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this action pursuant to Title 28, United States Code,

Sections 1345, 1355, and 1395.
      Case: 4:20-cv-01770 Doc. #: 1 Filed: 12/14/20 Page: 2 of 8 PageID #: 2




       4.      Venue is proper pursuant to Title 28, United States Code, Section 1355(b)(1)(A)

because the acts and omissions giving rise to forfeiture took place in the Eastern District of

Missouri. Venue is also proper pursuant to Title 28, United States Code, Section 1395(b) because

the defendant currency was seized in the Eastern District of Missouri.

                                STATUTORY FRAMEWORK

       5.      Title 21, United States Code, Section 881(a)(6) authorizes the civil forfeiture of

“all moneys, negotiable instruments, securities, or other things of value furnished or intended to

be furnished by any person in exchange for a controlled substance or listed chemical in violation

of this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

       6.      Title 18, United States Code, Section 1956(a)(1)(A)(i) criminalizes conducting a

transaction, including transferring, delivering, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, with the intent

to promote the carrying on of the specified unlawful activity.

       7.      Title 18, United States Code, Section 1956(a)(1)(B) criminalizes conducting a

transaction, including transfer, delivery, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, knowing that

the transaction is designed in whole or in part to conceal or disguise the nature, location, source,

ownership, or control of the proceeds of specified unlawful activity.

       8.      Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real



                                                 2
       Case: 4:20-cv-01770 Doc. #: 1 Filed: 12/14/20 Page: 3 of 8 PageID #: 3




or personal, involved in a transaction or attempted transaction in violation of section 1956 of Title

18, or any property traceable to such property, is subject to civil forfeiture.

                        FACTS GIVING RISE TO THE FORFEITURE

       9.        Dakota Smith (“Smith”) is a resident of O’Fallon, Missouri.

       10.       On or about April 20, 2020, Smith planned to travel to Colorado with bulk U.S.

currency to purchase $100,000.00 worth of marijuana, THC wax and CBD oil.

       11.       Smith contacted an individual he knew owned a recreational vehicle (“RV”). Smith

asked the individual if he could use the RV to deliver the currency to Colorado and then transport

the marijuana, THC wax, and CBD oil back to St. Louis, Missouri.

       12.       The individual was a confidential source for the Drug Enforcement Agency

(“DEA”) at the time and informed the DEA of Smith’s plan.

       13.       At the direction of the DEA, the source told Smith he could borrow the RV and

would travel with Smith to Colorado.

       14.       Smith and the confidential source agreed to leave for Denver, Colorado on April

21, 2020.

       15.       On April 21, 2020, law enforcement learned Smith intended to leave his residence

at 3:30 p.m. to meet with the source to travel in the RV to Colorado.

       16.       That same day around that time, law enforcement set up surveillance at Smith’s

residence in O’Fallon, Missouri.

       17.       Law enforcement observed Smith exit his residence and place several bags in his

blue 2007 Cadillac Escalade (“Escalade”). One of the bags was a black duffle bag. Law

enforcement then observed Smith leave his residence driving the Escalade with other individuals

as passengers.



                                                  3
      Case: 4:20-cv-01770 Doc. #: 1 Filed: 12/14/20 Page: 4 of 8 PageID #: 4




       18.     While in route, Smith contacted the source indicating he had the bulk U.S. currency

in his possession and was on his way to meet the source to depart in the RV. The source relayed

this information to the DEA.

       19.     After witnessing Smith commit several traffic violations, law enforcement

conducted a traffic stop of the Escalade

       20.     A strong odor of marijuana emanated from the Escalade. Smith stated that Dexter

Smith had been smoking marijuana.

       21.     Smith and the passengers were asked to exit the Escalade by law enforcement.

Smith denied consent to law enforcement to search the Escalade.

       22.     A certified drug detection canine was deployed to conduct a free air sniff of the

Escalade. The canine gave an affirmative response to the presence of a controlled substance in the

front passenger seat and the third row, passenger side seat, near the tailgate area. The canine also

gave a positive alert to the black duffel bag placed in the vehicle by Smith.

       23.     Law enforcement officers conducted a search of the Escalade. In the center

console, they discovered a heat-sealed package containing marijuana that was cut open. A partially

smoked marijuana cigarette was found lying on the seat where Dexter Smith had been seated. The

black duffle bag contained clothing, a plastic shopping bag holding multiple Ziploc bags

containing bulk U.S currency, and a green, soft-sided lunch bag containing additional Ziploc bags

filled with U.S. currency. The bulk U.S. currency was in bundles and some was rubber banded

together. The bulk U.S. currency totaled $92,865.00.

       24.     Smith and the passengers were asked prior to the search if any U.S. currency was

inside the Escalade. Only two passengers indicated they had U.S. currency in the Escalade;

specifically, in their purses inside the vehicle. The passengers stated they had recently withdrawn



                                                 4
      Case: 4:20-cv-01770 Doc. #: 1 Filed: 12/14/20 Page: 5 of 8 PageID #: 5




the U.S. currency from their accounts. The U.S. currency was located by law enforcement during

the search and returned.

       25.     Smith failed to inform law enforcement officers regarding the defendant property.

Smith stated he forgot about it. Smith further stated a portion of the defendant property belonged

to him and the rest belonged to a business associate he identified as “J.” Smith was unable to

identify what portion belonged to him and what belonged to “J.”

       26.     Smith admitted that he grew marijuana at his residence in O’Fallon, Missouri.

Smith gave law enforcement written consent to search his residence.

       27.     On or about April 21, 2020, Smith and investigators arrived at his residence and

Smith directed them to the basement.

       28.     Marijuana in various states of maturity was located in the basement. Smith stated

he had permits to grow medical marijuana for personal consumption.

       29.     A quantity of loose marijuana was located in the kitchen in a heat-sealed package.

       30.     Smith also told law enforcement that he sells CBD oil but tells customers it is

marijuana. He also told officers that he buys and sells vehicles to conceal and legitimize his

proceeds from the sale of the CBD oil and marijuana. Smith stated the proceeds generated from

those sales are his main source of income.

       31.     The passengers in the Escalade denied any knowledge or ownership of the

defendant property and each signed a disclaimer form stating they had no legal interest in the

defendant property.

       32.     After the search of Smith’s residence, the confidential source contacted the DEA.

The source stated Smith had contacted him/her after the seizure and told the confidential source

that he lied to the officers and said that the defendant property belonged to a business partner,



                                                5
       Case: 4:20-cv-01770 Doc. #: 1 Filed: 12/14/20 Page: 6 of 8 PageID #: 6




hoping the officers would not seize it. Smith asked the confidential source if he/she would help

Smith “doctor” some receipts showing the currency belonged to the confidential source so the

currency could be returned.

                                  COUNT ONE – FORFEITURE
                                     21 U.S.C. § 881(a)(6)

        33.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 32 above as if fully set forth herein.

        34.     The defendant property is bulk U.S. currency that was discovered by law

enforcement officers in bundles, portions wrapped in rubber bands, in denominations and a manner

that is consistent with drug trafficking. In addition, the defendant property was found concealed

in a plastic bag inside a duffle bag in the rear of Smith’s vehicle, who lied to officers about its

source, ownership and intended use. Finally, a certified narcotics canine alerted positively to the

presence of a controlled substance on the defendant property.

        35.     Based on the foregoing, the defendant currency is subject to forfeiture pursuant to

Title 21, United States Code, Section 881(a)(6) as money furnished or intended to be furnished in

exchange for a controlled substance, as proceeds traceable to such an exchange, and as money to

be used to facilitate a violation of the Controlled Substances Act.

                                  COUNT TWO – FORFEITURE
                                    18 U.S.C. § 981(a)(1)(A)

        36.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 32 above as if fully set forth herein.

        37.     The defendant currency is proceeds of an unlawful activity involving controlled

substances and was transported through the Eastern District of Missouri by Smith with the intent

to promote the carrying on of, and to conceal or disguise the nature, location, source, ownership



                                                 6
       Case: 4:20-cv-01770 Doc. #: 1 Filed: 12/14/20 Page: 7 of 8 PageID #: 7




or control of, a specified unlawful activity.

       38.     Based on the foregoing, the defendant currency is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(A) as property involved in a transaction or

attempted transaction in violation of Title 18, United States Code, Section 1956, or as property

traceable to such property.

                                     PRAYER FOR RELIEF

     WHEREFORE, the United States of America prays that a Warrant for Arrest be issued in

rem for the defendant currency and the defendant currency be condemned and forfeited to the

United States of America, in accordance with the provisions of law; and that the United States of

America be awarded its costs in this action, and have such other relief as provided by law and the

nature of the case may require.

                                                Respectfully submitted,

                                                JEFFREY B. JENSEN
                                                United States Attorney


                                                /s/ Stephen Casey
                                                STEPHEN CASEY, #58879(MO)
                                                Assistant United States Attorney
                                                111 South 10th Street, Suite 20.333
                                                Saint Louis, Missouri 63102
                                                Telephone:     (314) 539-2200
                                                Stephen.Casey3@usdoj.gov




                                                  7
Case: 4:20-cv-01770 Doc. #: 1 Filed: 12/14/20 Page: 8 of 8 PageID #: 8
                             Case: 4:20-cv-01770 Doc. #: 1-1 Filed: 12/14/20 Page: 1 of 1 PageID #: 9
OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                         DEFENDANTS
United States of America                                                                                       $92,865.00 U.S. Currency


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
AUSA Stephen Casey
U. S. Attorney's Office
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
’   1    U.S. Government                 ’ 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                      of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                                 Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice           ’
                                                                                                       ✘ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -                of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability          ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal         ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product             ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                  ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud               ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                   Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage           ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability          ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                           & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                      Sentence                 ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                      Security Act             ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                       26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                             ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                     to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                          ’   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
’1
✘        Original        ’ 2    Removed from                ’ 3Remanded from                      ’4
                                                                                            Reinstated or                ’ 5
                                                                                                                  another district    ’ 6 Multidistrict                        ’ 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             21 USC 881; 18 USC 981
VI. CAUSE OF ACTION                         Brief description of cause:
                                            Forfeiture of $92,865.00 U.S. Currency
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         ’ Yes ✔   ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    12/14/2020                                                             /s/ Stephen Casey
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE



                   Print                               Save As...                             Export as FDF                       Retrieve FDF File                             Reset
     Case: 4:20-cv-01770 Doc. #: 1-2 Filed: 12/14/20 Page: 1 of 1 PageID #: 10         Reset




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
UNITED STATES OF AMERICA

                                           ,    )
                              plaintiff,        )
                                                )
                 v.                             )   Case No.
$92,865.00 U.S. Currency                        )
                                     ,          )
                            defendant.          )



                            ORIGINAL FILING FORM

THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY WHEN
INITIATING A NEW CASE.


    THIS CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

AND ASSIGNED TO THE HONORABLE JUDGE                                                .



✔NEITHER THIS CAUSE, NOR A SUBSTANTIALLY EQUIVALENT COMPLAINT,
PREVIOUSLY HAS BEEN FILED IN THIS COURT, AND THEREFORE MAY BE

OPENED AS AN ORIGINAL PROCEEDING.


The undersigned affirms that the information provided above is true and correct.



Date: 12/14/20                                 /s/ Stephen Casey

                                                       Signature of Filing Party
     Case: 4:20-cv-01770 Doc. #: 1-3 Filed: 12/14/20 Page: 1 of 2 PageID #: 11




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              )
           v.                                 )    No.
                                              )
NINETY-TWO THOUSAND, EIGHT                    )
HUNDRED AND SIXTY-FIVE                        )
DOLLARS IN U.S. CURRENCY                      )
($92,865.00),                                 )
                                              )
                 Defendant.                   )

                         WARRANT FOR ARREST OF PROPERTY

TO: THE UNITED STATES MARSHAL AND/OR ANY OTHER DULY AUTHORIZED
    LAW ENFORCEMENT OFFICER FOR THE EASTERN DISTRICT OF MISSOURI

     Whereas, on December 14, 2020, the United States of America filed a Verified Complaint

for Civil Forfeiture in the United States District Court for the Eastern District of Missouri,

against the above-named defendant property, alleging that said property is subject to seizure and

civil forfeiture to the United States for the reasons mentioned in the complaint; and

     WHEREAS, the defendant property is currently in the possession, custody, or control of

the United States; and

     WHEREAS, in these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the arrest of the defendant property; and

     WHEREAS, Supplemental Rule G(3)(c) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it;

     NOW THEREFORE, you are hereby commanded to arrest the above-named defendant

property by serving a copy of this warrant on the custodian in whose possession, custody, or
     Case: 4:20-cv-01770 Doc. #: 1-3 Filed: 12/14/20 Page: 2 of 2 PageID #: 12




control the property is presently found, and to use whatever means may be appropriate to protect

and maintain it in your custody until further order of this Court,

     YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

the same in this Court with your return thereon, identifying the individuals upon whom copies

were served and the manner employed.

                                                GREGORY J. LINHARES, CLERK
                                                United States District Court


                                        By:
                                                Deputy Clerk

                                        Date:
